Title: From Thomas Jefferson to John Holt Rice, 29 December 1820
From: Jefferson, Thomas
To: Rice, John Holt

Sir  Monticello Dec. 29. 20I recieved yesterday by the hands of Dr Carr your favor of Oct. 30. with a copy of the new edition of Smith’s history of Virginia which you are so kind as to present to the University of Virginia. in behalf of that institution I return you thanks for the donation and also for the friendly interest you are pleased to express for it’s success. the want of such an establishment, in our quarter of the Union, has been long felt and regretted, and it’s consequences are but too sensibly seen. parents especially have lamented it, who know the efficacy of sound and useful education towards forming the morals, the characters & habits of youth. should the legislature view in the same light the importance of this institution to the character and prosperity of our state, and aid it accordingly, I hope it will be so constituted and conducted as to merit the continuation of your friendly dispositions towards  Accept, I pray you, my thanks for the kind wishes you are so good as to express towards myself, and the assurance of my high respect & esteem.Th: Jefferson